Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 10/397,054 and provisional application 60/184,128 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior filed application and its provisional both lack support for the instant independent claimed limitation of a motion sensing element that generates data responsive to sensed motions of the toy body. As such, the effective filing date of the instant application is determined to be March 25, 2003. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 12-13, 17-18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0027636 A1 to Covannon in view of US 7,081,033 to Mawle et al.
Re clam 7, Covannon discloses a gaming toy (Title, Abstract, Fig. 1a No. 10) comprising:
a toy body (Fig. 1a No. 10 which comprises the internal hardware diagrammed in Fig. 1b) corresponding to a character or object in a game (Fig. 2, Toys N and N+1 are communicatively coupled with external devices including displays directly and through a server N. Fig. 3 diagrams that local inputs 62 are received by an input subsystem, stored, processed, and used by an output subsystem to generate audiovisual outputs through audio and visual displays and also remote outputs. [0036] and [0037] state that the device constructs and maintains device and personal profiles which describe the type and capabilities of the device and the name, personal likes and dislikes of the user, all of which affects how the device performs and interacts with other devices. [0039] describes that, "The software architecture 24 is also comprised of processing subroutine 70, which processes the incoming information.  Having processed the incoming data, subrou-tine 70 performs operations on that data according to its programming and the programming it has received from the environment 36. For the purposes of the present invention, the "local environment" mean that all of the devices . The software architecture 24 also processes outgoing infor-mation to cause an action to be performed by the output subsystem 72. Examples of outputs for device 10 might be voice, smell, motion, a visual display, temperature, damp-ness, taste, texture change or change of physical volume. In addition, data, instructions and programming may be sent to the local environment, resulting in complex interactions between the user, the device 10, other devices and other users where the users and devices may be in physical proximity or at remote locations. Output subsystem 72 communicates via the communications subsystem 66 to send information to the remote outputs 76, such as commu-nications module 21 shown in FIG. lb." [0054] describes that, in an interactive environment, the toy sends its device profile and user profile(s) and [0055] describes that this information is used to stream data back to the device "that enable the device 10 to perform in ways unique to a given environment." [0056] gives an example wherein a toy may be configured to behave like certain characters related to a park's theme.)
a microprocessor; (Fig. 1B, microprocessor chip 12)
non-volatile memory storing (Fig. 1b, [0033], software architecture 24 contained in memory 26):
(a) a first selection of information comprising a unique identifier that identifies the gaming toy, wherein the unique identifier corresponds to the character or object ([0034] states that the identity of a device 10 may be identified through passive RF communications using an RF tag 33. [0037] describes that, “The input subroutine 60 also communicates with the storage subsystem 68 to store information (data and programming) for later use. For the the device profiles can, for example, comprise the type and capabilities of the device and any information stored thereon.” and, “The capabilities of device 10 can be leveraged either by returning results to a requesting device or by transmitting programming, instructions and/or data to the requesting device 10 in keeping with the profiles of the device and the user(s) of the device 10.” [0054] describes that, “In response to the scanner or transmitter in the environment or as a regularly timed broadcast, the toy sends out its device profile and its one or more user profiles. The profile information can be in the form of both direct information about the toy and pointers to further information about both the device and the user located either on some other device that can be linked to directly or by way of some remote device that can be reached on the Internet.”)
(b) a second selection of information that identifies certain powers or abilities of the corresponding character or object in the game  (The Abstract states that the invention of Covannon controls the operation of a device “in accordance with a user’s personal profile”. [0037] describes that, “The input subroutine 60 also communicates with the storage subsystem 68 to store information (data and programming) for later use. For the purposes of the present invention, the device profiles can, for example, comprise the type and capabilities of the device and any information stored thereon. The personal profile of the user, of which there can be more than one, can include, the name, personal likes and dislikes of the users, or any other information that is relevant or of a personal nature to the user. This stored information may be used for the device and may be shared with other devices with the intent of propagating information amongst devices,” and [0054] describes that, “In response to the scanner or transmitter in the environment or as a regularly timed broadcast, the toy sends out its device . The profile information can be in the form of both direct information about the toy and pointers to further information about both the device and the user located either on some other device that can be linked to directly or by way of some remote device that can be reached on the Internet. [0055] further describes that, “In addition, the environment may use additional resources to create command streams it sends back to the device 10 that enable the device 10 to perform in ways unique to a given environment.”)
a motion sensing element that generates data responsive to sensed motions of the toy body (Fig. 3 No. 62 diagrams that local inputs of the toy include “Motion”, refer additionally to [0033] which describes that, “Communications module 21 comprises a transmitter 22 and a receiver 23 for wireless communication. This allows the device to be easily handled and/or moved around by the user. The microprocessor chip 12 using software architecture 24 contained in memory 26 controls motors, actuators and articulation devices 30, along with sensory feedback device 32 and motion sensors 33. Note that the device 10 can have as many or few components as desired and these components may be separate or combined.” Refer additionally to the description of the software architecture 24 of device 10 in [0037] which includes a disclosure of communication with local inputs 62 comprising ‘motion’. [0051] additionally describes “motion tracking and gesture tracking equipment in the toy” used as input means to improve the collection of input data from the user during such an input mode as speech input.) 
a touch sensing element that generates data responsive to sensed touching by a user (Fig. 3 No. 62 diagrams that local inputs of the toy include “Touch,” refer also to [0040] which and
a radio frequency (RF) transceiver configured to wirelessly communicate, to a gaming platform, the first selection of information, the second selection of information, data generated by the motion sensing element, and data generated by the touch sensing element. (The Abstract states that, “The device is designed for interaction with a user based on the personal or an environment profile and includes a wireless communication device for communicating with a computer.” [0001] describes that, “using a combination of technologies including but not limited to, image and voice recognition, wireless connectivity and networking capability, an interactive device can tailor itself to an individual and a changing environment and enable that environment to tailor itself to the device and the device’s user, thus demonstrating enhanced capabilities” [0033] describes that device 10 comprises “Communications module 21 comprises a transmitter 22 and a receiver 23 for wireless communication. This allows the device to be easily handle and/or moved around by the user.”  [0034] states that the identity of a device 10 may be identified through passive RF communications using an RF tag 33. Here it is also stated that “The environment 36 can contain additional devices 38 such as RF or optical scanners for determining if there is present a device 10 capable of interacting with the user or environment.” [0036] describes that communications networks used in the instant invention may comprise “wireless RF systems, cell phone systems” and that, “The various outputs of device 10 and various other items in the local environment 36 are provided to computer 48  wherein the obtained data is processed in accordance with   software architecture 24 that has been provided thereon. The data is processed in computer 48 
Although Covannon discloses the same inventive concept substantially as claimed, including that a wireless sensor-equipped toy can perform audiovisual outputs locally and at remote devices based on user input combined with the device ID and user profile and particulars of interactive environments and other user's toys, and that the local and remote output devices can include displays and audio devices and even “game boxes” (see Fig. 2 No. 52), Covannon does not explicitly term any of this interaction a video game that corresponds to the character or object and its associated powers or abilities stored in the device and personal profiles thereof.
Mawle is an analogous prior art reference wherein ID data stored on a toy character is used to affect audiovisual output for interactive play (refer to Mawle Figs. 23, 25 wherein toy No. 100 communicates with a computing device. The Summary of the invention in columns 1-2 describes how memory in the toy figure contains data describing the toy figure that when 
Re claims 9, 13, 18, 22, these claims are directed to what type of nonfunctional descriptive material is stored on a storage medium, which in the context of a computerized apparatus claim is not of patentable significance because there is no functional tie recited to the apparatus. MPEP 2111.05 Part III. provides instructions for the examination of claims directed to computer-readable media. Here it is explained that:
Where the programming performs some function with respect to the computer with which it is associated, a functional relationship will be found. For instance, a claim to computer-readable medium programmed with attribute Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer.

The Examiner likens the instant claimed stored information that is characterized as representing upgraded power or abilities of a character to the second scenario, and similar to the examples of a memory stick containing tables of batting averages or music tracks, where the computer-readable medium merely serves as a support for the information and no functional relationship exists between the data and the computer. 
Re claim 12, refer to the rejection of claim 7. Regarding the limitation of “an effects generator…”, refer to Covannon Fig. 3, “local Outputs” 74, “Audio”, “visual displays”.
Re claim 17, refer to the rejection of claim 7.
Re claim 20, refer to Covannon [0034] which contemplates the use of passive RF tag 33. 
Claims 8, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0027636 A1 to Covannon in view of US 7,081,033 to Mawle et al. and further in view of US 2003/0040347 to Roach.	
. 
Claims 10, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0027636 A1 to Covannon in view of US 7,081,033 to Mawle et al. and further in view of US 6,290,565 B1 to Galyean III, et al. 
Re claims 10, 15, Although Covannon as modified by Mawle teaches the same inventive concept substantially as claimed, including that the toy comprises a motion sensor, Covannon does not go into detail as to what type of motion sensor he uses. Galyean, III is an analogous interactive toy that communicates with a computing device comprising a screen that teaches that a known type of motion sensor is “a tilt sensor (not shown) which senses the body position and may be used to detect when a user desires the image of the toy to move.” (4:41-44 of Galyean, III.) It would have been obvious to one having ordinary skill in the art at the time of the invention that the motion sensor of Covannon could have been a tilt sensor as taught by Galyean III without causing any unexpected results and to provide the advantage of a low-cost sensor. 
Claims 11, 16, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0027636 A1 to Covannon in view of US 7,081,033 to Mawle et al. and further in view of US 5,766,077 to Hongo.
Re claims 11, 16, and 24, Although Covannon as modified by Mawle admits that his interactive toy can be customized to suit the personality of its user by maintaining and updating a personal profile ([0036]-[0037]), the Covannon-Mawle combination does not specifically contemplate the use of removably-secured auxiliary components comprising mating interfaces. Hongo is an analogous interactive toy that operates in conjunction with multimedia devices that teaches a main toy figure body that can receive attachable auxiliary components, each component comprising identification parts for identifying themselves to the main figure to provide enhanced functionality thereto (refer to Fig. 6 and 1:50-2:40 of Hongo). It would have been obvious to one having ordinary skill in the art at the time of the invention that the interactive toy figure of Covannon, which can admittedly have its function varied based on the device profile and personal profile stored in its memory, could have incorporated auxiliary components into its upgrade scheme in order to make personalizing the toy more hands-on and fun and without causing any unexpected results. 
Re claim 26, this claim is directed to what type of nonfunctional descriptive material is stored on a storage medium, which in the context of a computerized apparatus claim is not of patentable significance because there is no functional tie recited to the apparatus. As in the analysis of 9, 13, 18 and 22 above, the Examiner determines that the instant claimed stored information that is characterized as representing upgraded power or abilities of a computer-. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0027636 A1 to Covannon in view of US 7,081,033 to Mawle et al. and further in view of US 5,640,002 to Ruppert et al.
Re claim 19, Although Covannon admits in [0034] that his system can communicate with a toy using passive RF identification technology, Covannon does not go into detail as to what the range of this technology provides. Ruppert is an analogous prior art reference in the art of passive RFID communications that teaches that it was known for such technology to have a communication range of between a few millimeters up to several millimeters, depending on the size of the tag and operating frequency (Ruppert 49:47-51). It would have been obvious to one having ordinary skill in the art at the time of the invention that the RF identification communications Covannon admits his system can use could have had a limited communication range of less than 60 centimeters, which is within the range Ruppert admits RFID technology can support, without causing any unexpected results. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0027636 A1 to Covannon in view of US 7,081,033 to Mawle et al. and US 5,766,077 to Hongo and further in view of US 4,214,402 to Ogawa.
Re claim 25, Although Covannon as modified by Mawle and Hongo teaches the same inventive concept substantially as claimed, wherein Hongo teaches that it was known to enable computer-networked interactive toys to be upgradeable by attaching auxiliary components, the Covannon-Mawle-Hongo combination is silent as to the use of magnets. Ogawa is an analogous . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715